Appeal from judgment reducing assessments on respondent’s real premises. The issues were overvaluation and inequality. The official referee found upon the parties’ stipulation that other property in the city was assessed at eighty-four per cent of its full value. He also found that respondent’s properties were overvalued and reduced the assessments accordingly. The evidence sustains these findings. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.